Citation Nr: 0419502	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-22 856A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Edward Green, Attorney


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from November 1953 to 
February 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that clear and unmistakable 
error (CUE) was committed in an April 7, 1955 rating decision 
that denied service connection for a duodenal ulcer.  The RO 
found the condition to have been aggravated by service, found 
the condition to be 20 percent disabling, and that the 
condition was 10 percent disabling upon entrance into 
service.  Therefore, the RO assigned an initial 10 percent 
rating for the condition.  The veteran continues to appeal 
for a higher initial rating for the condition.  

Since the veteran is requesting a higher initial rating for 
the duodenal ulcer, the Board has recharacterized this issue 
in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119 (1999) (distinguishing claims for higher 
evaluations for already service-connected disability from 
claims for a higher initial evaluation following the grant of 
service connection).

The veteran requested a Board hearing in October 2000.  In 
March 2004, the veteran failed to appear for the hearing.  In 
April 2004, he withdrew his request for such hearing.  His 
Board hearing request, therefore, is deemed withdrawn.  See 
38 C.F.R. § 20.702(d) (2003).

For the reasons expressed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  





REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

The Board points out that, "[i]n a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the 
claim."  38 C.F.R. § 3.159(c)(4)(i).  Inasmuch as the record 
does not include sufficient medical evidence addressing the 
questions of the extent of pre-existing disability, and the 
extent of current disability, the Board finds that further 
medical development of the claim is warranted.  

Hence, the RO should arrange for the veteran to undergo 
appropriate examination to obtain medical findings needed to 
evaluate the claim on appeal.  The veteran is hereby advised 
that failure to report for the scheduled VA examination, 
without good cause, may well result in denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copy(ies) of any notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, __ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO must document its specific 
consideration of whether "staged rating" (assignment of 
different disability evaluations for distinct time periods 
based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination of his duodenal ulcer.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    

The examiner should describe the 
manifestations of the veteran's duodenal 
ulcer prior to entry into service, as 
well as the current manifestations of the 
duodenal ulcer (from separation from 
service to the present).  In doing so, 
the examiner should indicate, for each 
period in question, the frequency, 
duration and severity of the ulcer 
symptomatology.  The examiner should 
comment on the presence or absence of 
vomiting, hematemesis, melena or weight 
loss; and if weight loss was/is present, 
whether it was/is productive of definite 
impairment in health.  If the examiner 
ascertains that a change in the severity 
of the veteran's ulcer has changed, the 
examiner should provide the approximate 
date of any such change.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of the notice of the date and time 
of such examination sent to him by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must 
document its consideration of whether 
"staged rating", pursuant to the 
Fenderson case cited to above, is 
appropriate.

8.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case (to include clear reasons and 
bases for all determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




